Citation Nr: 1201686	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for anxiety disorder with features of posttraumatic stress disorder and depressive features, and assigned a 50 percent initial evaluation, effective May 30, 2008.  The Veteran has disagreed with the assigned initial rating.


FINDING OF FACT

The Veteran's anxiety disorder with features of posttraumatic stress disorder and depressive features is manifested by symptoms, including nightmares and irritability, productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for anxiety disorder with features of posttraumatic stress disorder and depressive features have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated July 2008, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  This letter also advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for anxiety disorder.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the initial rating assigned in the September 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

A June 2009 letter and the December 2009 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating his service-connected psychiatric disability, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected gastroesophageal reflux disease.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected gastroesophageal reflux disease.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA outpatient treatment records, VA examination reports, statements from friends of the Veteran and his testimony at a hearing before the undersigned.

As noted, VA clinical examinations with respect to the issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 100 percent evaluation is warranted for anxiety disorder with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran asserts a higher rating should be assigned for his service-connected psychiatric disability.  He argues his symptoms have increased in severity.  He claims he sometimes says inappropriate things and that his wife helps him with his personal hygiene.  

The evidence supporting the Veteran's claim includes statements from friends, his testimony at a hearing before the undersigned and some of the medical findings of record.  

In August 2008, G. G. related he had been friends with the Veteran for 50 years.  He noted the Veteran had spoken with him about his nightmares and thoughts of suicide.  He stated he had observed many outbursts of anger towards others.  He noted the Veteran had become more distant and quick-tempered, and excluded himself from social situations.

In November 2008, M. R. F. stated he had known the Veteran for several years and said the Veteran displayed an increasing preference towards isolation.  He reported the Veteran was hypervigilant and had flashbacks.

The Veteran was seen in a Vet Center in June 2008, and asserted he had no interest in activities he previously enjoyed.  He related he avoided situations and people that reminded him of the events in Vietnam.  

On VA psychiatric examination in August 2008, the Veteran reported he did not socialize very often.  He interacted in a somewhat inhibited fashion.  His affect was decreased in range.  He indicated he snaps on occasion.  He had intermittent feelings of worthlessness and felt hopeless at times as well.  He related that about once or twice a week he had unwanted memories of things he experienced in Vietnam.  He also reported nightmares about two times a week.  The examiner stated the Veteran had some significant signs of depression.  

When he was examined by the VA in March 2009, the Veteran described his mood as neutral and disinterested.  He said he had a depressed mood a few times a week, lasting one to two hours.  He related he had low energy and low self-esteem.  He described combat-related nightmares once a week and added that he had decreased libido.  He noted he had verbal outbursts towards his wife and only fair impulse control.  

The Veteran was most recently afforded a psychiatric examination by the VA in April 2011.  He claimed his mood was blasé and reported he had crying spells.  He said he thought of the sounds and smells of Vietnam about two times a month.  He described some conflict with one of his sons regarding his views of Vietnam.  On mental status evaluation, his mood was dysphoric.  He described a sleep impairment, noting he had trouble staying asleep.  He expressed irritability towards one son and asserted he occasionally "flies off the handle" with is wife.  

The evidence against the Veteran's claim includes the medical findings of record.  The August 2008 VA psychiatric examination demonstrated the Veteran was alert and oriented.  He was very polite and appropriate.  He denied manic or hypomanic symptoms.  He denied recent panic attacks or suicidal ideation.  The Veteran also denied hallucinations, delusions and paranoid ideation.  He reported he had a couple of good friends, that he had been married for 31 years, and that he got along "pretty well" with his spouse.  The diagnostic impression was anxiety disorder, not otherwise specified, with features of posttraumatic stress disorder with prominent depressive features.  The Global Assessment of Functioning score was 55.

On VA psychiatric examination in March 2009, the Veteran was casually dressed.  He was noted to be only mildly depressed.  The mental status evaluation revealed he was oriented to person, place and time.  He had no delusions or hallucinations.  He denied obsessive or ritualistic behavior and panic attacks.  There was no suicidal or homicidal ideation and the Veteran was able to maintain minimal personal hygiene.  His memory was normal.  The Global Assessment of Functioning score was 63.  The examiner stated the Veteran's level of functioning did not seem to have changed significantly since the previous VA examination.

When examined by the VA in April 2011, the Veteran asserted he was being treated only with medication, and had not received any individual psychotherapy.  He described his marital relationship as good and that he had good relationships with other family members.  On mental status evaluation, the Veteran's affect was appropriate.  There were no delusions or hallucinations.  He denied obsessional or ritualistic behavior.  There were no panic attacks or suicidal or homicidal ideation.  The Veteran was able to maintain minimal personal hygiene.  The Global Assessment of Functioning score was 63.  

The following month, the examiner concluded the symptoms of the Veteran's anxiety disorder with features of posttraumatic stress disorder and depression were relatively mild.

In light of the evidence of record, the Board finds the 50 percent evaluation now in effect is appropriate.  The Board observes that the manifestations noted of record have not been shown to be productive of occupational and social impairment comparable to that contemplated for a 70 percent rating.  In this regard, there is no evidence of panic attacks, impaired judgment or mood disturbances.  The Board acknowledges the Veteran testified he had recently considered jumping off a bridge and that his spouse had to assist him with his personal hygiene.  The Board notes, however, that the Veteran related he had last been seen at the VA for his psychiatric disability six months earlier.  The Global Assessment of Functioning scores of record are 55 and 63, reflective of no more than moderate symptoms.  His sleep and mood impairments are contemplated in the current rating.  

The Board finds that there has been no demonstration by competent clinical, nor competent and credible lay, evidence of record that the Veteran has deficiencies as to family, work, judgment, thinking or mood due to symptoms such as, or comparable to, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and/or inability to establish and maintain effective relationships.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his psychiatric disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as nightmares and sleep impairment, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected anxiety disorder with features of posttraumatic stress disorder and depressive features warrants an initial evaluation in excess of 50 percent at any time during the rating period on appeal.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his psychiatric disability.  

Accordingly, the preponderance of the competent and probative evidence is against the claim for an initial evaluation in excess of 50 percent for anxiety disorder with features of posttraumatic stress disorder and depressive features at any time during the rating period on appeal.

Additional considerations

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered whether the Veteran's service-connected psychiatric disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  Additionally, it has not been asserted nor demonstrated that the disability at issue has caused marked interference with employment.  Rather, on VA examination in June 2008, the Veteran reported that he had been encouraged to retire from employment due to a heart attack.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial evaluation in excess of 50 percent for anxiety disorder with features of posttraumatic stress disorder and depressive features is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


